          Case 1: 18-cv-08199-LAP Document 32 Filed 11/06/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re Pretium Resources, Inc. Securities Litigation     Master File                                           ••
                                                                                                               !
                                                        CLASS ACT



               This Document Relates To: All Actions:                                    _,_.,..,,.,..   --
         rewrsr      I JI [fl Ill ?SEQ] ORDER TO WITHDRAw AS COUNSEL

               PLEASE TAKE NOTICE that upon the accompanying declaration ofNeil P.

Kelly, and subject to the approval ofthe Court, Neil P. Kelly hereby withdraws as counsel for

Defendants Pretium Resources, Inc., Joseph Ovsenek, and Tom S.Q. Yip, and shall be removed

from the Case Management/Electronic Case Files (CM/ECF) notification list in the above­

captioned matter. Defendants Pretium Resources, Inc., Joseph Ovsenek, and Tom S.Q. Yip will

continue to be represented by Daniel J. Kramer and William Michael in this proceeding.

Dated: New York, New York                   Respectfully submitted,
       November 6, 2019
                                            PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP

                                            By: Isl Neil P. Kelly
                                                Neil P. Kelly
                                                1285 Avenue ofthe Americas
                                                New York, New York 10019-6064
                                                Tel.: (212) 373-3000
                                                Fax: (212) 757-3990
                                                Email: nkelly@paulweiss.com

                                            Counsel for Defendants Pretium Resources,
                                            Inc., Joseph Ovsenek, and Tom S.Q. Yip




HONORABLE LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE
November 8, 2019
